 



Exhibit 10.3

DESCRIPTION OF THE MATERIAL TERMS OF
THE MIVA 2008 BONUS PROGRAM

The MIVA 2008 Bonus Program (the “Bonus Program”) provides for the payment of
cash bonuses to employees of MIVA, Inc. (the “Company”) and its subsidiaries,
including the Company’s currently employed named executive officers (the “NEOs,”
as named in the Company’s 2007 proxy statement). Bonus payouts to the NEOs under
the Bonus Program are based on achievement of adjusted EBITDA objectives for the
Company for the fiscal year ended December 31, 2008. Adjusted EBITDA is defined
as EBITDA (earnings before interest, income taxes, depreciation, and
amortization) plus non-cash compensation expense plus or minus certain
identified revenues or expenses that are not expected to recur or be
representative of future ongoing operation of the business.

The following table sets forth the target bonus amounts for which an NEO is
eligible under the Bonus Program:

                  Target Bonus Executive Officer   Position   (as a % of 2008
base salary)
Peter Corrao
  Chief Executive Officer   80%
Sebastian Bishop
  President and Chief Marketing Officer   55%*
Lowell W. Robinson
  Chief Financial Officer and Chief Operating Officer   60%
John Pisaris
  General Counsel
  50%

* If exchange rates vary to the extent that the U.S. dollar strengthens
significantly against Sterling, then this percentage may vary and for this
individual only.

Any bonus payouts to NEOs will be made on an annual basis. Participants in the
Bonus Program, including the NEOs, are eligible to over-achieve their target
bonus based on over-achievement of adjusted EBITDA to a maximum total payout per
participant of 200% of such participant’s target bonus. In the event of a change
of control, the adjusted EBITDA objectives will be deemed to be met for the
NEOs, and each NEO’s target bonus for the full year will be paid upon
consummation of the change of control, and in any event, no later than March 15,
2009.

Except for certain executives, or as provided in a contract to the contrary, a
participant’s right to any bonus under the Bonus Program will cease upon
termination of employment for any reason, whether voluntary or involuntary. For
NEOs with employment contracts containing provisions for termination for “good
reason” or termination by the Company “without cause,” upon separation of
employment for either of those reasons, the executive will receive an amount
equal to their target bonus, pro-rated for the amount of time employed by the
Company in fiscal 2008, increased or decreased pursuant to actual performance
versus targeted performance in the Bonus Program measured as of the end of the
calendar month preceding the termination date. Any such pro-rata bonus will be
paid as soon as administratively possible following termination, and in any
event, no later than March 15, 2009.

The Company reserves the right to amend or cancel the Bonus Program for any
reason in its sole discretion.



8